DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa (US 6315738).
Regarding claims 1 and 23, Nishikawa teaches an body fluid monitoring system comprising a base (Figures 1 and 3) comprising a primary surface extending in a base plane; a first lancet station site (4, Figures 4 and 6) provided in the base, the first lancet station site being configured to support a lancet station that includes a lancet; (41)  and a first test strip channel provided in the base, the first test strip channel having


Regarding claim 2, the first test strip channel comprises four walls defining a rectangular cross section.  (Refer to Figures 3 and 4)
Regarding claims 3 and 26, at least one of the four walls is integral with the base, and at least one of the four walls is removable to facilitate positioning of the biological test strip.  (Refer to Figure 4)
Regarding claim 4, the first test strip channel comprises a base wall, two side walls, and a bar, the bar being connected to the two side walls proximate to where the angled channel portion forms the angle with the main channel portion, the bar being configured to conform the biological test strip housed in the first test strip channel to the angle.  (Refer to Figures 3 and 4)
Regarding claim 5, the main channel portion of the first test strip channel has a length of between 15 millimeters and 24 millimeters, and the angled channel portion of the first test strip channel has a length of between 4 millimeters and 7 millimeters.  (Refer to Col. 10, Lines 3-19)
Regarding claim 6, the main channel portion and the angled channel portion of the first test strip channel have a common width of between 5 millimeters and 9 millimeters. (Refer to Col. 10, Lines 3-19)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa.
Regarding claim 8, Nishikawa fails to teach a second lancet station site provided in the base; a third lancet station site provided in the base; a second test strip channel provided in the base; and a third test strip channel provided in the base, wherein the first lancet station site is aligned with the first test strip channel, the second lancet station site is aligned with the second test strip channel, and the third lancet station site is aligned with the third test strip channel.
The courts have held multiplication/duplication of parts has no patentable significance unless a new and unexpected result is produced.  Therefore, it would have been obvious to one having ordinary skill of the art to have a second lancet station site provided in the base; a third lancet station site provided in the base; a second test strip channel provided in the base; and a third test strip channel provided in the base, wherein the first lancet station site is aligned with the first test strip channel, the second lancet station site is aligned with the second test strip channel, and the third lancet station site is aligned with the third test strip channel in order to increase testing of the device.
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Christensen (US 9237866).
Refer above for the teachings of Nishikawa.
Nishikawa fails to teach the housing includes a first side and a second side, the testing module and the meter module being removably attachable to the first side of the 
Christensen teaches the reusable module further comprises (iv) a wireless transmitter supported by the reusable module housing and configured to transmit a signal representative of the measured property to a separate device for display. (See Claim 23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a wireless transmitter, as taught by Christensen, to the meter module, as taught by Nishikawa, in order to easily obtain glucose measurements on a mobile device.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-22 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798